Opinion by
Mr. Justice Thompson,
The accident which occasioned the present action for damages for the death of appellees’ son, some five or six years of age, was caused by the' child falling into a vat constructed by the appellant in proximity to Thirteenth street in the city of Pittsburg and used by it in connection with its iron mill. It was located about eleven feet distant from the line of the street in question and was eleven feet in length and nearly eight feet in width and was sunk into the ground about twelve inches. The kettle annexed to it was used to melt tar and grease which ran into it and when cold this material was cut into pieces and used in the mill of appellant. Its top was a few inches above the surface of the ground surrounding it and was not protected. The kettle was near the line of the street and the vat beyond it making its distance from the street as above stated.
Appellant’s negligence it was contended by appellees arose from placing a dangerous and unprotected vat in such close proximity to the street, that their son fell into it and met with the accident which resulted in his death. The determination of such negligence depends upon the resolution of the questions whether the vat as constructed, filled with boiling materials and unprotected, with but three or four inches above the level of the surface of the ground surrounding it and located in close proximity to the street made it dangerous, and whether the space between it and the street was such that a child would be likely to stroll there and become exposed to peril. These questions were for the jury and were properly left to it by the learned trial judge, and the jury by its verdict resolved them against the appellant.
The measure of duty under such circumstances is clearly defined in Rachmel v. Clark, 205 Pa. 314, by Mr. Justice IMestrezat:
*330“ If it be conceded, however, that the ground between the factory and the building line was not paved yet it was open and practically a part of the foot walk of the street. The defendants, therefore, having regard to these circumstances, owed a duty to the public to exercise reasonable care to keep it safe so that those using the adjacent highway would not be exposed to danger. As said by Chief Justice Agnew in Hydraulic Works Company v. Orr, 83 Pa. 332: ‘Duties arise out of circumstances. Hence, where the owner has reason to apprehend danger, owing to the peculiar situation of his property and its openness to accident, the rule will vary. The question then becomes one for a jury, to be determined upon all its facts of the probability of danger and the grossness of the act of imputed negligence.’ The owners of the premises are required in such cases to anticipate that children as well as adults may use the highway and thereby be exposed to any unsafe objects placed upon the premises.”
The appellant’s principal contention was that the child was a trespasser and that appellees therefore were not entitled to recover. • A similar question was involved in Hydraulic Works Company v. Orr, 83 Pa. 332, and in the opinion there, Mr. Chief Justice Agnew, said : “ The gate and passage way opened out upon a public and much frequented street, where persons were passing and children playing. Unlike an ordinary private alley, this passage was often open, and therefore liable to the incursions of children and even grown persons, from thoughtlessness, accident or curiosity. Now the inclined way which did the injury was a dangerous trap. It was a heavy platform weighing ' 800 or 900 pounds, attached by hinges within eighteen or twenty inches of the wall, and when lowered it fell across the cartway. When not lowered it stood upright against the wall, leaning so little beyond the center of gravity that a jar or a slight pull would cause it to fall forward. It fell in this instance, caught four children beneath it, one had his neck broken, another his hands mashed and two escaped under the cavity. It was held up by no hook or other fastening, but merely rested by its own slight weight beyond the equipoise, ready therefore to catch children, like mice, beneath a dead fall. When wagons passed it was often held up by hand, and a witness saw it fall against the wheels. *331Now can it be righteously said that the owner of such a dangerous trap, held by no fastening, so liable to drop, so near a public thoroughfare, so often open and exposed to the entries of persons on business, by accident or from curiosity, owes no duty to those who will be probably there ? ”
It is difficult to understand why this case has become like a shuttlecock in battledore to be pitched up and down. The boy in that case was six years old and while playing in the street strolled into the alley, when the gates were open, and while there the platform fell upon him. The facts were submitted to the jury and the verdict was in favor of the plaintiff below.
Mr. Justice Gordon, in discussing that case in Schilling v. Abernethy, 112 Pa. 437, said :
“We there held, that circumstances may beget duties which under ordinary circumstances cannot be implied, and that when such circumstances are shown to exist, the questions arising there are not for the court but for the jury. In that case the child entered the defendant’s premises without even an implied permission, and through a gate which had been but casually left open, nevertheless we said that, as tho company maintained so dangerous a trap in a place near to a highway where children were wont to congregate for their own amusement the jury must determine, in view of all the circumstances, whether it was bound to provide against a contingency such as that which happened.”
A dictum occurs in Gillespie v. McGowan, 100 Pa. 144, that Hydraulic Works Company v. Orr, 83 Pa. 332, was in direct conflict with Gramlich v. Wurst, 86 Pa. 74, but an examination of that case will show that the deductions leading to such dictum are not warranted and that the case rested upon well-defined and settled principles, for Mr. Justice Woodward there says:
“Reliance has been placed upon tbe case of Hydraulic Works Co. v. Orr, 83 Pa. 332, to support this judgment. The distinction between that case and this is marked and obvious. There the accident happened in a private passage or cartway adjoining a factory, where several kinds of business were carried on in different stories, and was caused by a heavy platform employed as an inclined plane to move heavy articles *332into and out of the building. When used it was lowered so as to cover jbhe pavement of the cartway. When not in use it was raised on hinges that connected one side of it within eighteen inches 'of the wall, was not fastened at the upper side and was so nearly at equipoise that slight force was required to draw it down. The cartway opened from a public street, where people were constantly passing and children were often at play. There was a gate at the street end, and this was frequently left open. It was so left at the time of the accident, when four children intruded into the cartway, and their thoughtless tampering with the platform resulted in drawing it down upon themselves, and in producing injury to the child of the plaintiff’s from which he died. This court affirmed a verdict and judgment for damages in common pleas. No cause was ever more justly decided.” Again it is said : “ The children were trespassers; certainly, but they were children and the defendants were bound to have regard to the reckless and thoughtless tastes and traits of childhood.”
In view of the facts in this case, under the authorities, the learned trial judge was not guilty of error in refusing to give binding instructions for the defendant below, the appellant, upon the ground that appellee’s son was a trespasser.
Appellant’s subordinate contention was that appellees were guilty of negligence in allowing the child to be on the street unprotected. The mother of the child testified that she never allowed her children upon the street, but that upon the day of the accident she told them to go into the yard' around which was a fence. That there was a gate in it through which people came to get water and she cautioned the children not to go into the street. The test of negligence under such circumstances is stated in the opinion of Mr. Justice Mestrezat in Del Rossi v. Cooney, 208 Pa. 233:
“ Parents! owe the duty of protection to their child of tender years, and : they must exercise care to prevent it being exposed to danger in order to relieve themselves from the charge of contributory negligence if the child is injured through the fault of another. When, therefore, the parent seeks to charge a negligent defendant with the injury to his child, it must appear that he has used the care toward it demanded of him by the circumstances. The care thus required, however, is *333only such as persons of reasonable prudence of the same class and with the same means, ordinarily exercise and deem adequate to protect their children from danger. ”
The learned trial judge in his instructions submitted the question of appellees’ negligence to the jury for its determination, and there was no error in his instructions in this regard.
The judgment is affirmed.